UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 01-50437

                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,

               versus


               OSCAR RAMIREZ-MEZA, also known as Pedro Ramirez-Garcia,


                                               Defendant - Appellant.



                           Appeal from the United States District Court
                               For the Western District of Texas
                              USDC No. EP-00-CR-1737-ALL-H

                                         November 6, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Oscar Ramirez-Meza was indicted on October 18, 2000, for illegal reentry into the United

States following a deportation order in violation of 8 U.S.C. § 1326(a). He pl eaded guilty to the

charge and the district court sentenced him to 77 months in prison and three years supervised release.


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Prior to sentencing, the trial judge presented a presentencing report (“PSR”) to Ramirez-Meza and

his attorney. During his statements to the court, Ramirez-Meza’s attorney commented on facts

contained in the report, but he never made specific reference to the PSR. Additionally, the district

judge did not directly question the defendant or his attorney as to whether they had the opportunity

to read and understand the report’s contents. Defense counsel, however, did not object to the district

court’s alleged failure to verify whether the defendant had read the report, and Ramirez-Meza failed

to comment on his lack of access to the PSR during his allocution.

        Ramirez-Meza now argues that the we should remand the case for re-sentencing because the

district court failed to comply with the verification requirements contained in Federal Rule of Criminal

Procedure 32(c)(3)(A). Even accepting Ramirez-Meza’s argument that the district court failed to

comply with the requirements of Rule 32(c)(3)(A), his case is still without merit. Because the

applicant failed to raise this issue in the district court, we will correct the error only if it was plain and

affected the defendant’s substantial rights. See United States v. Esparza-Gonzalez, 2001 WL

1135317 (5th Cir. Sept 26, 2001) (applying plain error standard and rejecting suggestion that Rule 32

error was a structural defect requiring automatic reversal). Here, Ramirez-Meza does not aver, and

the record does not reflect, any prejudice to the defendant from the district court’s alleged failure to

comply with Rule 32(c)(3)(A). Thus, Ramirez-Meza has not demonstrated plain error.

        The decision of the district court is AFFIRMED.




                                                     -2-